AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Ameen A. Muhammad,
                        Plaintiff
                           v.                                               Civil Action No.        1:19-cv-03489-DCC
                                                                    )
   CCOH or CCHM; H. Drayton Director in his/her                     )
                                                                    )
  individual and official capacity; Theodolph Jacobs
                                                                    )
    Doctor in his individual and official capacity;
                                                                    )
   O’Brien Doctor in his/her individual and official
  capacity; G. Williams Doctor in his/her individual
           and official capacity; John Doe,
                      Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Ameen A. Muhammad, shall take nothing of the defendants, CCOH or CCHM, H. Drayton Director in
his/her individual and official capacity, Theodolph Jacobs Doctor in his individual and official capacity, O’Brien
Doctor in his/her individual and official capacity, G. Williams Doctor in his/her individual and official capacity and
John Doe, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, agreeing with the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the action.

Date: February 20, 2020                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
